ORDER
The Court having considered and granted the petition for writ of certiorari in the above-captioned case, it is this 30th day of June, 1997.
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Talbot County be, and it is hereby, summarily vacated and the case is remanded to that court with directions to vacate the administrative decision and remand the case to the Office of Administrative Héarings for further proceedings in light of Borbon v. MVA, 345 Md. 267, 691 A.2d 1328 (1997). Costs to be paid by the respondent.